Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 7, 2016

                                      No. 04-16-00094-CV

              IN THE INTEREST OF K.A.C.G.F. AND J.E.G.F., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00383
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        In this accelerated appeal of the February 17, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on April 4, 2016. See TEX. R. APP. P.
38.6(a). On the brief’s due date, Appellant filed a motion for a twenty-day extension of time to
file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
April 25, 2016. See id. Further motions for extension of time to file Appellant’s brief will be
disfavored. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR suits
“[w]ithin 180 days of the date the notice of appeal is filed”).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court